ON MOTION
ORDER
Altitude Capital Partners, L.P. and Security Research Holdings, LLC move without opposition to withdraw their cross-appeal no. 2011-1468.
Upon consideration thereof,
It Is Ordered That:
(1) The motion to withdraw 2011-1468 is granted. The appeal is dismissed.
*990(2) Each side shall bear its own costs in 2011-1468.
(3) The revised official caption for 2011-1418 is reflected above.
(4) The stay of the briefing schedule is lifted. Juniper Network, Inc.’s opening brief in 2011-1418 is due within 21 days of the date of filing of this order.